DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Election/Restrictions

Claims 1 – 5, 7, 8, 10 – 16, and 18 – 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 11, filed 09/09/2021, with respect to claims 1, 11, and 12 have been fully considered and are persuasive.  The rejection of claims 1, 11, and 12 has been withdrawn.

The examiners 35 U.S.C. 112 a rejection to claim 21 have been withdrawn in view of the amendments applicant made in response on 09/09/2021..



Allowable Subject Matter

Claims 1 – 5, 7, 8, 10 – 16, and 18 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 09/09/2021)

With respect to claim 1 the prior art discloses A method for exposure control, comprising: 
in response to determining that the exposure time for the image to be captured is greater than an upper limit, updating the exposure time for the image to be captured based on the upper limit; 
and performing an exposure control based on the exposure time and the photo- sensibility for the image to be captured.

However, the prior art does not teach or fairly suggest determining a first exposure compensation value based on a shake degree of an imaging device according to a mapping relationship between the shake degree of the imaging device and an exposure compensation value; 

determining a target exposure for an image to be captured based on a base exposure and the second exposure compensation value; 
determining an exposure time for the image to be captured based on the target exposure and a photo-sensibility for the image to be captured.

With respect to claim 11 the prior art discloses A non-transitory computer readable storage medium having a computer executable instruction, wherein when the computer executable instruction is executed by one or more processors, the one or more processors are configured to execute an exposure control method, wherein the exposure control method comprises: 
in response to determining that the exposure time for the image to be captured is greater than an upper limit, updating the exposure time for the image to be captured based on the upper limit; 
and performing an exposure control based on the exposure time and the photo-sensibility for the image to be captured.

However, the prior art does not teach or fairly suggest determining a first exposure compensation value based on a shake degree of an imaging device according 
determining a second exposure compensation value by adjusting the first exposure compensation value depending on a decision of whether a face is contained in a preview of an image to be captured, wherein the second exposure compensation value when a face is contained is lower than the second exposure compensation value when no face is contained; 
determining a target exposure for an image to be captured based on a base exposure and the second exposure compensation value;  
determining an exposure time for the image to be captured based on the target exposure and a photo-sensibility for the image to be captured.

With respect to claim 12 the prior art discloses An electronic device, comprising a memory and a processor, wherein the memory is configured to store a computer readable instruction, when the computer readable instruction is executed by a processor, the processor is configured to: 
in response to determining that the exposure time for the image to be captured is greater than an upper limit, update the exposure time for the image to be captured based on the upper limit; 
and perform an exposure control based on the exposure time and the photo-sensibility for the image to be captured.

However, the prior art does not teach or fairly suggest determine a first exposure 
determine a second exposure compensation value by adjusting the first exposure compensation value depending on a decision of whether a face is contained in a preview of an image to be captured, wherein the second exposure compensation value when a face is contained is lower than the second exposure compensation value when no face is contained; 
determine a target exposure for an image to be captured based on a base exposure and the second exposure compensation value;  
determine an exposure time for the image to be captured based on the target exposure and a photo-sensibility for the image to be captured; 

Dependent claims 2 – 5, 7, 8, 10, 13 – 16, and 18 – 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696